Citation Nr: 1544963	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-32 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968 and from July 1970 to July 1987.  

This matter is on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.   

In January 2013, the Board issued a decision denying the Veteran's claim for an initial rating in excess of 30 percent for PTSD.  She appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a September 2013 Order, vacated the Board's decision and remanded for further development.  Both issues were remanded by the Board in April 2014, and are now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The Veteran's psychiatric symptoms have been characterized by depression and a history of confrontations; occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment or impaired abstract thinking, disturbances of motivation and mood or difficulty in establishing effective work and social relationships, or other symptoms commensurate with such a level of disability, have not been shown.

2.  The evidence does not indicate that the Veteran is unemployable due to her service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's PTSD claim arises from her disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  Further, the Veteran submitted treatment records from a private facility as well as her own statements in support of her claims.  

VA examinations with respect to the issue on appeal were also obtained in February 2008, February 2010 and January 2015.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that this appeal was remanded by the Board in April 2014 in order to obtain a new VA examination.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examination in January 2015, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in February 2015.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a February 2008 Rating Decision, the Veteran was granted service connection for an acquired psychiatric disorder with a 30 percent rating under 38 C.F.R. § 4.130, DC 9411 (2015) (addressing PTSD).  A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

For the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  Id.


Based on the evidence of record, a rating in excess of 30 percent is not warranted.  
As an initial matter, the Veteran has not displayed a perceptible number of clinically observable symptoms that would warrant a rating in excess of 30 percent.  Specifically, at a VA examination in February 2008, she stated that she has not worked since August 2006, although she did not attribute this to her PTSD.  Upon examination, she appeared alert and attentive and was oriented to person, place and time.  Her speech was normal in rate, volume and tone, and she exhibited no psychomotor activity.  Her memory functioning was normal, although her affect was slightly anxious.  Her judgment was intact and her insight was adequate.  

Next, at a VA examination in February 2010, the Veteran stated that she was "fiercely angry," and did not like people telling her what to do.  She also stated that she was frustrated by her inability to maintain employment.  Upon examination, however, she appeared well groomed and cooperative.  While she was mildly irritable, she was fully oriented, without any suicidal or homicidal ideation.  Her attention, memory and judgment appeared to within normal limits.  At mental health evaluations in June 2010 and November 2010, as well as an evaluation in March 2013, her affect was controlled, her speech was goal directed, and she was repeatedly noted to take pride in her appearance.  

At a private evaluation in January 2014, the Veteran was able to complete all paperwork independently and appeared neat and appropriate.  She was cooperative throughout the evaluation, and her speech was within normal limits.  She denied any homicidal or suicidal ideation, and her thought process was logical.  There was no evidence of hallucinations, she was fully oriented, and her insight was intact.  

Finally, at a VA examination in January 2015, the Veteran's partner indicated that the Veteran does not like crowds and is jumpy when she sleeps.  Upon examination, she appeared alert and fully oriented, neatly groomed and cleanly dressed.  Her speech was normal in rate, rhythm, and volume, and thought process was logical, linear, and goal directed.  Her affect was normal, she denied hallucinations or delusions, and she also denied any suicidal or homicidal ideation.  While the Veteran has experienced "anxiety episodes," they were not characterized as "panic attacks" per se. 

In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 30 percent.  Indeed, many of these objective symptoms, such as circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking, have not been shown at all.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this case, however, the evidence does not show such impairment.  For example, at a psychiatric evaluation in October 2006, the Veteran appeared to have good relationships with her children.  She stated that she was "very comfortable" with her life.  In February 2007, she stated that she was able to spend the holidays with her children.  

At a VA examination in February 2008, the Veteran stated that she did not like crowds, but noted that she has two very supportive roommates.  A Social Security evaluation in October 2008 indicated that the level of social impairment was "mild," and there were no restrictions to her activities.  At a VA examination in February 2010, she stated that she felt that there were people who wanted to harm her, but felt more comfortable around animals.  She stated that she is close with one of her brothers.  While she is estranged from one of her brothers and one of her children, this does not appear due to her acquired psychiatric symptoms.  She lives with two other women, she goes hiking with a male friend of hers, and she is friendly with people at her church.  The VA examiner concluded that the Veteran did not experience any impairment in her daily living due to her service-connected psychiatric symptoms.  

At a mental health evaluation in November 2010, the Veteran stated that her roommates had moved out, and she had difficulty making new social contacts. However, in July 2011, she indicated that she was in a new relationship, and there was "obvious affection" between them.  She also stated that she was planning a trip to visit her brother soon.  In March 2013, she stated that she was still doing well with her partner, and has enjoyed doing yard work for a neighbor.  

At her private psychiatric evaluation in January 2014, the Veteran stated that she has "lost all interest" in pursuing past hobbies or social activities.  However, she was still involved in her church and the Transgender Alliance.  Moreover, at her VA examination in January 2015, she mentioned that she was still with her partner, and still has a good relationship with most of her children.  While she did report a difficult temper, she is still involved in a number of activities.  Therefore, while there is some impairment, the Board does not find occupational and social impairment that may cause reduced reliability and productivity; deficiencies in most areas, to include social and occupational inadaptability; or total occupational and social impairment.

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  In this case, the Veteran's GAF scores have varied from 50 (at a psychiatric evaluation in February 2007) to 75 (at her VA examination in February 2010).  

A GAF score of 71-80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  On the other hand, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, sever obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In the Board's view, the Veteran's symptoms are best characterized in a range of 61-70, as she functions generally well and has some meaningful interpersonal relationships.  However, such symptoms are too mild for a rating in excess of 30 percent to be warranted.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that her acquired psychiatric disability is worse than the ratings she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability of her acquired psychiatric disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's acquired psychiatric disorder has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which her disability is evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of her relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic code.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that a rating in excess of 30 percent is not warranted for any period on appeal.  As such, the appeal is denied

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Veteran is service connected only for her acquired psychiatric disorder with a 30 percent disability rating.  Her total disability rating is, obviously, also 30 percent.  Therefore, she does not meet the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).  As the Veteran does not meet the applicable percentage standards, the Board must consider whether the Veteran is nevertheless unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

However, after a review of the competent evidence of record, the Board finds that extra-schedular entitlement for TDIU is not warranted.  Specifically, the evidence does not indicate that the Veteran's acquired psychiatric disorder was a significant factor in the fact that she has not been employed.  Indeed, she has not in most cases asserted that this was the case.  For example, at psychiatric evaluations in October 2006 and February 2008, she indicated that she was fired from her position at a commissary after a customer complained of being uncomfortable that she was a transsexual.  She also indicated in June 2007 that the primary impediment to obtaining employment is her transsexual status. 
	
At her VA examination in February 2010, the Veteran stated that she had been unemployed for the past two years, and had lost four jobs between 2007 and 2009 because she was confrontational with her management.  However, these confrontations were not mentioned on other occasions.  Moreover, despite this stated history, the VA examiner also noted that her treatment notes reflect that her transsexual status was the primary factor in her maintaining employment.  

On the other hand, according to an October 2008 treatment note, the Veteran works around the home, doing such activities as cleaning and yard work.  In the Board's view, the fact that she has been unable to work with supervisors in the past does not mean that she is universally inhibited from employment.  Finally, and importantly, no treating physician has opined that she is unemployable due to her psychiatric symptoms.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Board acknowledges that the Veteran is competent to report symptoms of her psychiatric disorder, and how it affects her employability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, she is credible in her reports of symptoms and their effect on her activities.  She is not, however, competent to assess whether the symptoms preclude employment. Such competent evidence concerning the nature and extent of the Veteran's PTSD, and in particular her ability to work, has been provided by VA medical professionals who have examined her.  Accordingly, TDIU is not warranted.


ORDER

An initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as PTSD, is denied. 

TDIU is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


